Name: Commission Regulation (EEC) No 1205/86 of 24 April 1986 discontinuing the additional amounts for egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108 /22 Official Journal of the European Communities 25 . 4 . 86 COMMISSION REGULATION (EEC) No 1205/86 of 24 April 1986 discontinuing the additional amounts for egg products below the sluice-gate price ; whereas the conditions set out in Article 8(4) of Regulation (EEC) No 2771 /75 are not satisfied ; whereas it is therefore necessary to discon ­ tinue additional amounts laid down in Regulation (EEC) No 825/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3768 /85 (2), and in particular Article 8 (4) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2771 /75 , additional amounts were fixed by Commission Regulation (EEC) No 825/86 of 20 March 1986 fixing the additional amounts for egg products (') ; Whereas , from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at ­ frontier offer prices for these products are no longer HAS ADOPTED THIS REGULATION : Article / Regulation (EEC) No 825/86 is hereby repealed . Article 2 This Regulation shall enter into force on 25 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 49 . (2) OJ No L 362, 31 . 12 . 1985, p . 8 . (') OJ No L 76, 21 . 3 . 1986, p . 24 .